People v Richardson (2017 NY Slip Op 03140)





People v Richardson


2017 NY Slip Op 03140


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Tom, J.P., Mazzarelli, Andrias, Manzanet-Daniels, Webber, JJ.


3842 342/05 3943/04

[*1]The People of the State of New York, Respondent,
vAlfie Richardson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joshua Norkin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Patricia M. Nuñez, J.), entered December 20, 2012, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Based on reliable information (see People v Mingo, 12 NY3d 563 [2009]), the court correctly assessed 20 points under the risk factor for continuing course of sexual misconduct, and also correctly determined that a presumptive override applied because of the facts underlying defendant's out-of-state conviction. In any event, regardless of whether defendant's correct point score is 180, as the court found, or 160, as he contends, and regardless of any override, defendant remains a level three offender, and there is no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant, including relatively recent compliance with supervision and treatment, were outweighed by the seriousness of defendant's overall history, which demonstrates that he presents a grave danger to young children.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK